Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (the “Agreement”) is made and entered into
as of April 24, 2012 (the “Effective Date”), by and between Simon Dupéré (the
“Executive”) and Niska Partners Management ULC (the “Company”).

 

WHEREAS, the Company desires to continue to employ the Executive on the terms
and conditions set forth herein;

 

WHEREAS, the Executive desires to continue to be employed by the Company on such
terms and conditions; and

 

WHEREAS, the Executive and the Company desire for this Agreement to supersede
and replace any previous employment agreements or arrangements, whether written
or oral, that existed between the parties prior to the Effective Date.

 

NOW, THEREFORE, this Agreement witnesseth that in consideration of the
covenants, agreements and payments herein set out and provided for and other
good and valuable consideration (the receipt and sufficiency of which is hereby
acknowledged and agreed to by the parties), the parties hereto covenant and
agree as follows:

 

1.                                      Definitions

 

For the purposes of this Agreement, the following terms shall have the following
meanings, respectively:

 

(a)                                  “Cause” means any reason which would
entitle the Company to terminate the Executive’s employment without notice or
payment in lieu of notice at common law, or under the provisions of any other
applicable law or regulation and includes, without limiting the generality of
the foregoing:

 

(i)                  fraud, misappropriation of the Company’s property or funds,
embezzlement, malfeasance, misfeasance or nonfeasance in office which is
willfully or grossly negligent on the part of the Executive;

 

(ii)               the willful allowance by the Executive of his duty to the
Company and his personal interests to come into conflict in a material way in
relation to any transaction or matter that is of a substantial nature; or

 

(iii)            the breach by the Executive of any of his material covenants or
obligations under this Agreement, including any non-competition,
non-solicitation or confidentiality covenants with the Company.

 

Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated for Cause unless and until the Board (defined below) has determined
in good faith that the Executive is guilty of misconduct or poor performance
constituting Cause as set forth in this definition and there has been delivered
to Executive a copy of written notice of termination which shall include a
reference to the determination by the Board and specify the particulars thereof
in detail.

 

1

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary above, the Executive’s termination of
employment shall not be considered for Cause unless, where the circumstance that
would otherwise constitute Cause is reasonable curable, the Company notifies
Executive of the condition or event constituting Cause within ninety days (90)
days of the Company becoming aware of the condition’s occurrence and the
Executive fails to cure the condition or event, to the extent curable, specified
in the notice within thirty (30) days following such notification. The
termination of Executive for Cause shall be effective upon the giving of such
notice if no cure is reasonably possible or immediately following the cure
period if Executive is unable to cure in accordance with the provisions of this
definition.

 

(b)                                 “Change in Control” means, and shall be
deemed to have occurred upon, either (i) the acquisition, directly or indirectly
in one or more transactions by any person or group of two or more persons acting
jointly or in concert, other than the Company, Niska Gas Storage Management LLC
(Niska’s “Manager”) or any affiliate of the Company or the Manager, of ownership
in, or the right to exercise control or direction over, fifty percent (50%) or
more of the then issued and outstanding shares of the Manager entitled to elect
directors to the board of the Manager; (ii) a sale or other disposition,
including by liquidation or dissolution, of all or substantially all of the
assets of the Company and its affiliates in one or more transactions to any
person other than an affiliate of the Company or the Manager that occurs during
any eighteen (18) month period; or (iii) a majority of the members of the Board
being replaced during any twelve (12) month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board immediately prior to the date of the appointment or election; provided,
however, that for purposes of this definition, the following dispositions shall
not constitute a Change of Control: (A) any acquisition by investors
(immediately prior to the transaction(s)) in the Manager for financing purposes,
as determined by the Company’s Board or the compensation committee of the Board,
in its sole discretion, (B) an underwriter temporarily holding equity interests
pursuant to an offering of such interest; (C) any transfer of assets to an
entity that is controlled by the Company or the Manager; or (D) any acquisition
by any employee benefit plan (or related trust) sponsored by the Company, the
Manager or an entity controlled by either the Company or the Manager.
Notwithstanding anything to the contrary contained herein, in the event that any
action or event results in any person or group, other than the Company, the
Manager, or any affiliate of the Company or the Manager, being able to control
or direct fifty percent (50%) or more of the then outstanding shares of the
Company within the two (2) year period immediately following the Effective Date,
the said action or event shall constitute a Change in Control.

 

(c)                                  “Fiscal Year” means the period of April 1
to March 31 of the following year.

 

(d)                                 “Good Reason” means any of the following,
unless the Executive shall have given the Executive’s consent thereto:

 

(i)                                     Inconsistent Duties.  The Company
requires the Executive to perform duties that are materially and substantially
inconsistent with the status of Executive’s position with the Company or amount
to a material and substantial alteration of Executive’s reporting relationships
that exist as of the Effective Date;

 

2

--------------------------------------------------------------------------------


 

(ii)                                  Reduced Salary.  The Company’s material
reduction (defined as a reduction of 10% or more) of the Executive’s Annual Base
Salary in effect on the Effective Date;

 

(iii)                               Relocation.  The Company’s relocation of the
Executive’s primary work location in Calgary, Canada by more than 50 miles from
the Executive’s primary work location, such that the Executive is required to
relocate the Executive’s permanent residence in Canada in order to continue
rendering service to the Company;

 

(iv)                              Incentive Compensation Plans.  The failure by
the Company to permit the Executive to participate in incentive compensation
plans which are reasonably comparable, in the aggregate, to the incentive
compensation plans provided for in this Agreement and such additional incentive
compensation as is provided to the Executive during the term of this Agreement;

 

(v)                                 Employment Benefits and Perquisites.  The
failure by the Company to continue to provide the Executive with the opportunity
to participate in employment benefit programs, subject to applicable eligibility
requirements, that are reasonably comparable, in the aggregate, to the
employment benefit programs provided for in this Agreement and such additional
incentive compensation as is provided to the Executive during the term of this
Agreement.

 

Notwithstanding anything to the contrary above, the Executive’s termination of
employment shall not constitute Good Reason unless Executive notifies the
Company of the condition or event constituting Good Reason within ninety days
(90) days of the Executive becoming aware of the condition’s occurrence and the
Company fails to cure the condition or event, to the extent curable, specified
in the notice within thirty (30) days following such notification.

 

2.                                      Employment of the Executive

 

The Company shall employ the Executive, and the Executive shall serve the
Company in the position of President and Chief Executive Officer, on the terms
and conditions and for the remuneration hereinafter set forth.  The primary work
location of Executive’s employment shall be the Company’s executive office
currently located in Calgary, Alberta, Canada, provided, however, that the
Executive may be required to travel on Company business during his employment.

 

3.                                      Duties

 

The Executive shall, during the term of this Agreement:

 

(a)                                  perform the duties and responsibilities of
President and Chief Executive Officer of the Company and those subsidiaries and
related entities determined by the Board of Directors of the Company (the
“Board”) from time to time, including all those duties and responsibilities
customarily performed by a person holding the same or equivalent position, or
performing duties similar to those to be performed by the Executive, in
companies carrying on a similar business and of a similar size to the Company
and the subsidiaries and related entities

 

3

--------------------------------------------------------------------------------


 

referred to above in Canada or the United States, as well as such other related
duties and responsibilities as may be assigned to the Executive by the Board
from time to time;

 

(b)                                 accept such other office or offices to which
he may be elected or appointed by the Board in addition to those of President
and Chief Executive Officer of the Company provided that performance of the
duties and responsibilities associated with such office or offices shall be
consistent with the duties provided for in Section 3(a);

 

(c)                                  in performing his duties, agree to observe
and follow the policies and procedures established by the Company, which are
subject to change by the Company from time to time; and

 

(d)                                 agree to devote his full time and to provide
exclusive services to the Company hereunder.  However, should Executive be
offered a board seat which is approved by the Board prior to Executive’s
acceptance of said board seat, then any reasonable time devoted to those board
duties will not be deemed to violate this section’s requirement of devoting full
time or exclusive service to the Company.

 

4.                                      Term

 

The Company hereby agrees to employ the Executive, and the Executive hereby
agrees to serve the Company, in accordance with the terms and conditions set
forth herein, for an indefinite term beginning on the Effective Date and
continuing until terminated by either party in accordance with the terms and
conditions of Section 7 of this Agreement.

 

5.                                      Remuneration

 

(a)                                  In consideration for his services to be
performed under this Agreement, the Executive shall receive in addition to all
other benefits provided for in this Agreement an aggregate annual salary (the
“Annual Base Salary”) of $505,000 CDN less required statutory deductions,
payable by the Company in semi-monthly installments on such basis as is
generally established for executives of the Company from time to time.  The
Executive’s Annual Base Salary will be reviewed annually by the Board, and may
be increased at the sole discretion of the Board, based upon such factors as the
Board in its sole discretion determines are relevant, which factors may include
but are not limited to the performance of the Company and the Executive
compensation arrangements of other entities of a similar size engaged in a
similar business to that of the Company.

 

(b)                                 On the Effective Date, the Company shall
grant the Executive a number of the Company’s restricted phantom units equal in
value to $1,000,000 CDN (the “Grant”).  For the purposes of calculating the
number of underlying common units associated with the grant, the numerator will
be the $1,000,000 CDN and the denominator will be the closing share price of the
shares associated with the grant on the Effective Date. In the event that the
Company pays out distributions with respect to its common units during the
vesting period of the Grant, all such distributions that the Executive would
have been entitled to receive had he been the record owner of the common units
underlying the Grant awards will be accumulated and paid to the Executive in a
single lump sum cash payment on the applicable settlement date of the Grant. 
The Grant will vest 100% on the third anniversary of the Effective Date;
provided, however, that (i) in the

 

4

--------------------------------------------------------------------------------


 

event that the Executive’s employment is terminated (A) by the Company other
than for Cause, or (B) by the Executive for Good Reason (either (A) or (B) to
constitute an “Involuntary Termination”) prior to the vesting date of the Grant,
the Executive will receive pro-rata vesting acceleration of the Grant
(calculated by using a fraction, the numerator of which will be equal to the
number of days the Executive served in the position of President and Chief
Executive Officer of the Company from the Effective Date until the date of the
Executive’s actual termination of employment (regardless of any notice period
following termination), and the denominator of which will be equal to the number
of days in the three year vesting period), and (ii) in the event that the
Executive’s termination of employment occurs for any other reason than an
Involuntary Termination prior to the vesting of the Grant, the Executive shall
forfeit 100% of the Grant and any related accumulated quarterly distributions. 
Other terms and conditions of the Grant, such as settlement procedures, will be
set forth in a separate award agreement in the form approved by the Board and
provided to the Executive.

 

(c)                                  For each complete Fiscal Year during the
employment term, the Executive shall be eligible to receive an annual bonus (the
“Annual Bonus”) with a target value that equals 100% of the Executive’s Annual
Base Salary as in effect at the beginning of the applicable Fiscal Year.  The
payout of the Annual Bonus will be based on achievement of annual target
performance goals established by the Board.  Other terms and conditions of each
Annual Bonus will be set forth in a separate award agreement in the form
approved by the Board.

 

(d)                                 The Executive shall be entitled to
participate in the Company’s long-term incentive plans during the term of his
employment.  With respect to each complete Fiscal Year of the employment term,
the Executive shall be eligible to receive an annual long-term incentive award
with a target value that equals no less than 200% of Executive’s Annual Base
Salary as in effect at the beginning of the applicable Fiscal Year (the “LTIP
Award”).  The payment or settlement of the LTIP Award will be based upon the
achievement of performance results set by the Board for the applicable
performance period(s), but in no event shall the maximum LTIP Award payment or
settlement exceed 200% of Executive’s target LTIP Award amount.  Other terms and
conditions of the LTIP Award will be set forth in a separate agreement in the
form approved by the Board and provided to the Executive.

 

6.                                      Benefits and Perquisites

 

During the term of his employment, the Executive shall be entitled to the
following benefits (the “Benefits”):

 

(a)                                  annual paid vacation of five (5) weeks
provided that unused vacation may not be carried over to a subsequent year nor
may it be returned to the Company for cash, subject only to the requirements of
applicable employment standards legislation;

 

(b)                                 the Executive will be entitled to
participate in the Company’s RRSP Plan/Non-Registered Employee Savings Plan (or,
in the event that the Executive is subject to eligibility or legal restrictions
that prevent him participating in the RRSP Plan/Non-Registered Employee Savings
Plan, a similar retirement plan or arrangement to be established by the Company
or, at the discretion of the Company, cash compensation equivalent to the cost
to the Company of the Executive’s participation in the RRSP Plan/Non-Registered
Employee Savings

 

5

--------------------------------------------------------------------------------


 

Plan, less required statutory deductions).  The Executive will receive an
employer contribution of eight percent (8%) of Executive’s Annual Base Salary
per annum to the RRSP Plan/Non-Registered Employee Savings Plan;

 

(c)                                  the Company shall pay or reimburse the
Executive for all reasonable out of pocket business expenses payable or incurred
by the Executive in connection with the proper discharge of his duties under
this Agreement that are submitted by the Executive to the Company in accordance
with the Company’s reimbursement policies;

 

(d)                                 the Executive shall be entitled to
participate and to receive all rights and benefits under any life insurance,
disability, medical, dental, health and accidents plans maintained by the
Company for its employees generally and for its executive officers specifically;

 

(e)                                  the Executive will receive Company paid
indoor parking at the company’s offices or, if unavailable there, as close as
reasonably possible to the Company’s offices.  In accordance with CRA
legislation, Company allocated parking is coded as a taxable benefit and will be
reflected as such for payroll purposes; and

 

(f)                                    such other benefits as the Company may
subsequently confer upon the Executive.

 

7.                                      Termination

 

(a)                                  Terminations Generally.  In the event of
the Executive’s termination for any reason, the Executive (or the Executive’s
estate, as applicable) will be entitled to receive any Base Salary and vacation
earned but not yet paid through the date of the Executive’s termination, and any
reimbursements in accordance with this Agreement of any business expense
reasonably incurred by the Executive through the date of termination but not yet
paid (the “Accrued Obligations”).

 

(b)                                 Termination of Employment by the Company for
Cause.  The Company may terminate this Agreement and the Executive’s employment
with the Company at any time for reasons of Cause, pursuant to the definition of
Cause in 1(a), without notice, pay in lieu of notice or any other compensation
or further obligation to the Executive other than the Accrued Obligations.

 

(c)                                  Involuntary Termination During the First
Three Years of Employment.  Subject to the restrictions set forth in Section 8
below, if the Executive’s employment is terminated due to an Involuntary
Termination on or before the third (3rd) year anniversary of the Effective Date,
then the Executive shall be entitled to receive, and the Company shall, on the
sixtieth (60th) day following the Executive’s termination of employment, pay a
cash payment equal to two (2) times the Executive’s Annual Base Salary as in
effect at the time of the Executive’s Termination (unless the termination is due
to a Good Reason that occurred following a decrease in the Executive’s Annual
Base Salary, in which case the Annual Base Salary applicable to this
subparagraph shall instead reflect the Annual Base Salary in effect immediately
prior to the decrease that resulted in a Good Reason termination), less required
statutory deductions and withholdings.  The pro-rata acceleration of the Grant
will occur in accordance

 

6

--------------------------------------------------------------------------------


 

with the provisions of Section 5(b) above and be settled per the terms of the
separate award agreement.  Unless otherwise expressly provided for within the
individual award agreement governing the award, all unvested equity-based awards
(excluding the Grant) will be forfeited as of the date of the Executive’s
termination of employment under this Section 7(c), and the Executive shall
receive no further payment of any Annual Bonus that is unpaid at the date of
termination, regardless of whether such Annual Bonus is earned or accrued and
regardless of any notice period following termination of employment.

 

(d)                                 Involuntary Termination Following Three
Years of Employment.  Subject to the restrictions set forth in Section 8 below,
if the Executive’s employment is terminated due to an Involuntary Termination
following the third (3rd) year anniversary of the Effective Date, then the
Executive shall be entitled to receive, and the Company shall, on the sixtieth
(60th) day following the Executive’s termination of employment, pay a cash
payment equal to two (2) times the Executive’s Annual Base Salary as in effect
at the time of the Executive’s Termination (unless the termination is due to a
Good Reason that occurred following a decrease in the Executive’s Annual Base
Salary, in which case the Annual Base Salary applicable to this subparagraph
shall instead reflect the Annual Base Salary in effect immediately prior to the
decrease that resulted in a Good Reason termination), less required statutory
deductions and withholdings. Unless otherwise expressly provided for within the
individual agreement governing the award, all unvested equity-based awards
(including without limitation any LTIP Award) will be forfeited as of the date
of the Executive’s termination of employment under this Section 7(d), and the
Executive shall receive no further payment of any Annual Bonus that is unpaid at
the date of termination, regardless of whether such Annual Bonus is earned or
accrued and regardless of any notice period following termination of employment.

 

(e)                                  Involuntary Termination Following a Change
in Control.  Subject to the restrictions set forth in Section 8 below, if the
Executive’s employment is terminated due to an Involuntary Termination on or
within the two (2) year period immediately following a Change in Control, then
the Executive shall be entitled to receive, and the Company shall provide the
following benefits to the Executive:

 

(i)                                     on the sixtieth (60th) day following the
Executive’s termination of employment, a cash payment equal to two (2) times the
Executive’s Annual Base Salary as in effect at the time of the Executive’s
Termination (unless the termination is due to a Good Reason that occurred
following a decrease in the Executive’s Annual Base Salary, in which case the
Annual Base Salary applicable to this subparagraph shall instead reflect the
Annual Base Salary in effect immediately prior to the decrease that resulted in
a Good Reason termination), less required statutory deductions and withholdings;

 

(ii)                                  immediate vesting of all equity-based
compensation awards (including, without limitation, the Grant) that were
unvested on the date of the Executive’s termination of employment; and

 

(iii)                               payment of the Annual Bonus for the then
current bonus year during which the termination occurs (without regard to any
notice period following termination of employment), on a pro-rata basis to the
date of termination, calculated on the basis of the Executive’s target Annual
Bonus for that year.

 

7

--------------------------------------------------------------------------------


 

(f)                                    Resignation or Retirement.  In the event
that the Executive terminates this Agreement and the Executive’s employment with
the Company without Good Reason in order to retire or for any other reason, the
Executive shall provide thirty (30) days written notice of termination to the
Company and the Company shall have no further obligation to the Executive under
this Agreement or pursuant to the Executive’s employment aside from any vested
equity-based awards (including, without limitation, the Grant and any LTIP
awards), and no notice or pay in lieu of notice or other compensation shall be
payable to the Executive after termination, other than the Accrued Obligations.

 

(g)                                 Death or Permanent Disability.  In the event
that the Executive dies, or in the event that the Executive is (i) permanently
disabled due to illness, disease, mental or physical incapacity or for some
other cause and as a result is unable to fulfill his duties under this Agreement
for a period of six (6) consecutive months, or for twelve (12) months in any
period of twenty-four (24) consecutive months, or (ii) is declared mentally
incompetent or incapable of managing his affairs by a court of competent
jurisdiction, the Company may terminate the Executive’s employment and shall
have no further obligation to the Executive under this Agreement or pursuant to
the Executive’s employment, and no notice or pay in lieu of notice or other
compensation shall be payable to the Executive (or his estate, as applicable)
after termination, other than the Accrued Obligations.

 

8.                                      Resignations and Release

 

If the employment of the Executive is terminated for any of the reasons set
forth in Section 7(c), (d), (e), (f) or (g) above, the Executive shall
immediately tender his resignation from any position he may hold as an officer
or director of the Company.  The Executive further agrees to provide the
Company, prior to and in consideration for receiving any payments provided under
Sections 7(c), (d), or (e) above, as applicable, with an executed release in a
form satisfactory to the Company.  All payments provided under Sections 7(c),
(d), or (e) above, as applicable, shall be conditioned upon the execution,
non-revocation, and delivery of the release agreement to the Company within
sixty (60) days following the Executive’s termination of employment.  In the
event that the Company does not receive a properly executed release agreement by
the Executive within the appropriate time frame, the Executive shall not be
entitled to receive any payments or benefits pursuant to Sections 7(c), (d), or
(e) above, as applicable, or pursuant to the common law, subject only to the
minimum notice or termination pay requirements under applicable employment
standards legislation.  The Company shall deliver the final form of the release
agreement for the Executive’s consideration within the three (3) day period
immediately following the Executive’s termination of employment date in order to
ensure that the Executive has adequate time to complete each of his requirements
set forth herein.  The Executive shall be expressly required to waive any claim,
complaint or cause of action he may have pursuant to statute or common law of
Alberta arising out of, or in any way related, to the termination of the
Executive’s employment in exchange for any payments under Sections 7(c), (d), or
(e) above.

 

9.                                      No Obligation to Mitigate

 

The Executive shall not be required to mitigate the amount of any payment or
benefit provided for upon termination of this Agreement under Sections 7(c),
(d), or (e) above by

 

8

--------------------------------------------------------------------------------


 

seeking other employment, nor shall the amount of any payment provided for in
Sections 7(c), (d), or (e) be reduced by any compensation earned by the
Executive as a result of business or consulting activities or employment by
another employer after termination of this Agreement.

 

10.                               Confidentiality

 

(a)                                  The Executive acknowledges that he will
acquire information about certain matters and things which are confidential to
the Company, and which information is exclusive property of the Company,
including without limit:

 

(i)                                     names and addresses, buying habits and
preferences of present customers of the Company as well as perspective
customers;

 

(ii)                                  pricing and sales policies, techniques and
concepts;

 

(iii)                               trade secrets; and

 

(iv)                              other confidential information concerning the
business operations or financing of the Company.

 

(b)                                 The Executive acknowledges that the
information referred to in subsection 10(a) could be used to the detriment of
the Company, and accordingly the Executive undertakes not to disclose such
information to any third party either during the term of his employment, except
as may be necessary to properly discharge his employment duties hereunder, or
after the termination of his employment, however such termination shall occur,
except with the written permission of the Company.

 

11.                               Non-Competition

 

(a)                                  The Executive acknowledges and agrees that
this Agreement confers special rights and privileges on the Executive, and that
in performing the duties of his position he will occupy a position of fiduciary
trust and confidence and acquire detailed knowledge and experience regarding all
aspects of the Company’s business.  As a result, and in consideration of the
Company entering into this Agreement, the Executive agrees that for the benefit
of the Company, in the event the Executive’s employment is terminated for any of
the reasons set forth in Sections 7(b), (c), (d), or (e) above, for a period of
twelve (12) months from the date of termination of the Executive’s employment,
he will not for any reason, directly or indirectly, either as an individual or
as a partner, joint venturer, employee, principal, consultant, agent,
shareholder, officer, director or salesperson of or for any person, association,
organization, syndicate, company or corporation, or in any other manner carry on
or be engaged or interested in the gas storage, and marketing business (the
“Business of the Company”) in competition with the Company, anywhere within the
province of Alberta; provided that the Executive shall be entitled, for
investment purposes, to purchase and trade shares of any public company which
are listed and posted for trading on a recognized stock exchange the business of
which may be in competition with the Business of the Company; and provided
further that the Executive shall not own, directly or indirectly, more than five
percent (5%) of the issued share capital of such public company, or participate
in the management of its operations or in any other aspect of its business.

 

9

--------------------------------------------------------------------------------


 

(b)                                 The Executive further agrees that, during
his employment pursuant to this Agreement and for a period of six (6) months
following termination of employment for any of the reasons set forth in Sections
7(b), (c), (d), or (e) above, he will not solicit the employment of any employee
of the Company nor directly or indirectly solicit or contact the Company’s
customers for purposes of offering goods or services similar to or competitive
with those offered by the Company.

 

(c)                                  The Executive hereby agrees that all
restrictions in this Section 11 are reasonable and valid and all defenses to the
enforcement thereof by the Company are hereby waived by the Executive.  The
provisions of this Section 11 will not in any way derogate or limit the exercise
of the Executive’s ability to engage in subsequent employment and to use
information properly in the public domain and his own knowledge, skill and
experience to earn a living and are only intended to safeguard against the
Executive’s participation in direct competitive endeavors against the Company in
a manner that would severely harm the Company and that cannot reasonably be
protected against in any other manner.

 

(d)                                 The parties acknowledge and confirm that:

 

(i)                                     they have each been independently
advised by counsel in respect of the provisions of this Agreement, or having had
the opportunity to seek independent advice, have voluntarily and without
coercion determined not to seek such advice;

 

(ii)                                  they have negotiated the provisions hereof
on an equal footing based on equal bargaining power at the time of entering into
this Agreement; and

 

(iii)                               neither party was required or coerced to
enter into this Agreement.

 

(e)                                  The Executive acknowledges and agrees that
without prejudice to any and all other rights of the Company, in the event of
his or her violation or attempted violation of the agreement contained in this
clause, an injunction or any other like remedy shall be necessary and essential
to protect the Company’s rights, property, and clients, and that an interim
injunction may be granted immediately on the commencement of any suit without
the requirement of proving actual damages to the Company or its affiliate. 
Should such action be necessary, the Executive also agrees to pay the Company’s
legal costs on a solicitor and its own client basis for all legal costs incurred
in successfully prosecuting a law suit against the Executive for breach of the
agreement contained in this clause.

 

(f)                                    The Executive agrees to notify any
subsequent employer of the restrictive covenants contained in this Agreement. In
addition, the Executive authorizes the Company to provide a copy of the
restrictive covenants of this Agreement to third parties upon Executives prior
written approval; provided, however, that in the event that Company has a
reasonable and good faith belief that the Executive is violating the restrictive
covenants contained in this Agreement, the Company reserves the right to provide
a copy of such restrictive covenants to the proper parties.

 

10

--------------------------------------------------------------------------------


 

12.                               Indemnification and Insurance

 

(a)                                  To the extent that it is lawfully able to
do so, the Company shall indemnify the Executive and his heirs, and legal
representatives against all liability, costs, charges and expenses (including
any amounts paid to settle any actions or satisfy any judgment) reasonably
incurred by the Executive in respect of any civil, criminal or administrative
action or proceeding to which he has been made a party by reason of being or
having been an employee, director, or officer of the Company if: (i)  the
Executive acted honestly and in good faith with the view to the best interests
of the Company; and (ii)  in the case of a criminal or administrative action or
proceeding that is enforced by a monetary penalty, the Executive had reasonable
grounds for believing that his conduct was lawful.  The indemnity provided for
herein shall not apply to costs, damages or expenses incurred by the Executive
as a result of an action by or on behalf of the Company to enforce any
obligation of the Executive under Sections 10 or 11 hereof, or as the result of
the Company’s decision to defend any claim by the Executive to enforce any
provision of this Agreement; and

 

(b)                                 The Company agrees to maintain directors and
officers liability insurance for the benefit of the Executive while the
Executive remains an officer of the Company or any other entity within the
Company and shall, at the Executive’s option or direction, provide such
insurance for the Executive on a run-off basis upon termination of the
Executive’s employment with the Company pursuant to this Agreement, for a period
of three (3) years from the Executive’s termination of employment, on
commercially reasonable terms as determined by the Board.

 

13.                               Enurement

 

This Agreement shall enure to the benefit of and be enforceable by the
Executive’s successors or legal representatives but otherwise it is not
assignable by the Executive.

 

14.                               Entire Agreement

 

Except as specifically excepted herein, this Agreement constitutes the entire
agreement between the parties hereto pertaining to the subject matter hereof,
and replaces and supersedes any prior oral or written employment agreement.  No
amendment or waiver of this Agreement shall be binding unless executed in
writing by the party to be bound thereby.

 

15.                               Provisions Which Operate Following Termination

 

Notwithstanding any termination of this Agreement for any reason whatsoever and
with or without Cause, the provisions of Articles 7, 8, 9, 10, 11 and 12, and
any of the provisions of this Agreement necessary to give efficacy thereto,
shall continue in full force and effect following such termination.

 

16.                               Headings

 

The headings of the articles, sections and paragraphs herein are inserted for
convenience of cross reference only and shall not effect the meaning or
construction hereof.

 

11

--------------------------------------------------------------------------------


 

17.                               Severability

 

If any provision contained herein is determined to be void or unenforceable in
whole or in part, it shall be and be deemed to be severed from this Agreement
without effecting or impairing the validity of any other provisions herein.

 

18.                               Choice of Law

 

This Agreement shall be governed and interpreted in accordance with the laws of
Province of Alberta.  The courts of the Province of Alberta shall be the
exclusive and proper forum with respect to any claims, actions or suits arising
from, in any way related to, or brought with respect to this Agreement and the
parties to this Agreement do hereby irrevocably attorn to the exclusive
jurisdiction of the courts of the Province of Alberta, except with respect to
the enforcement by the Company of any obligation of the Executive under
Section 10 or 11 hereof, which may occur in any court of competent jurisdiction.

 

19.                               Headings

 

The headings in this Agreement are inserted for convenience and ease of
reference only, and shall not effect the construction or interpretation of this
Agreement.

 

20.                               Assignment

 

This Agreement is a personal services agreement and may not be assigned by the
Executive without the prior consent of the Company.  This Agreement may be
assigned by the Company at the sole discretion of the Board to the Manger or an
affiliate of the Manager or the Company, in accordance with a bona fide
reorganization involving only the Manager and entities owned or controlled by
the Manager.

 

21.                               Notices

 

Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be sent by prepaid first-class mail, by facsimile
or other means of electronic communication or by hand-delivery as hereinafter
provided.  Any such notice or other communication, if mailed by prepaid priority
first-class mail at any time other than during a general discontinuance of
postal service due to strike, lockout or otherwise, shall be deemed to have been
received on the fifth business day after the post-marked date thereof, or if
sent by facsimile or other means of electronic communication, shall be deemed to
have been received at the time it is delivered to the applicable address noted
below either to the individual designated below or to an individual at such
address having apparent authority to accept deliveries on behalf of the
addressee.  Notice of change of address shall also be governed by this section. 
In the event of a general discontinuance of postal service due to strike,
lock-out or otherwise, notice or other communications shall be delivered by hand
or sent by facsimile or other means of electronic communication and shall be
deemed to have been received in accordance with this section.  Notices and other
communications shall be addressed as follows:

 

(a)                                  if to the Executive:

 

12

--------------------------------------------------------------------------------


 

Simon Dupéré

[***]

 

Email: [***]

 

(b)                                 if to the Company:

 

Niska Partners Management ULC
400, 607 — 8th Avenue S.W.
Calgary, AB T2P 0A7
Attention:  General Counsel

 

Email: [***]

 

With a copy of any notice of default to:

 

Riverstone Holdings, LLC
712 Fifth Avenue
New York, NY 10019
United States
Attention:  Andrew Ward

 

Email: [***]

 

22.                               Privacy

 

The Executive acknowledges and agrees that the Executive will take all necessary
steps to protect and maintain personal information of the employees, consultants
or customers of the Company obtained in the course of the Executive’s employment
with the Company.  The Executive shall at all times comply, and shall assist the
Company to comply, with all applicable privacy laws.

 

The Executive acknowledges and agrees that the disclosure of the Executive’s
personal information may be required as part of a potential business or
commercial transaction or as part of the Company’s management of the employment
relationship, and the Executive hereby grants consent as may be required by
applicable law to the disclosure of personal information for the purposes of any
potential business or commercial transaction and the ongoing management of the
employment relationship by the Company.

 

23.                               Clawback Provisions

 

Notwithstanding any other provisions in this Agreement to the contrary and to
the extent applicable, any incentive-based compensation, and any other
compensation, paid to the Executive pursuant to this Agreement or any other
agreement or arrangement between the Executive and the Company which is subject
to recovery under any law, government regulation or stock exchange listing
requirement, will be subject to such deductions and clawback as may

 

13

--------------------------------------------------------------------------------


 

be required to be made pursuant to such law, government regulation or stock
exchange listing requirement (or any policy adopted by the Company pursuant to
any such law, government regulation or stock exchange listing requirement).  The
Company may also deduct from amounts payable to the Executive under this
Agreement any amounts payable by the Executive to the Company.

 

24.                               Withholding

 

The Company shall have the right to withhold from any amount payable hereunder
any federal, provincial or local taxes in order for the Company to satisfy any
withholding tax obligation it may have under any applicable law or regulation.

 

25.                               Copy of Agreement

 

The Executive hereby acknowledges receipt of a copy of this Agreement duly
signed by the Company.

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement.

 

/s/ Andrew Ward

 

 

Witness

 

Per

/s/ Simon Dupéré

 

 

Name: SIMON DUPÉRÉ

 

 

 

 

 

 

 

 

NISKA PARTNERS MANAGEMENT ULC

 

 

 

/s/ Andrew Ward

 

 

Witness

 

Per:

 /s/ George O’Brien

 

 

Name:

George O’Brien, Director

 

14

--------------------------------------------------------------------------------